Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered February 5, 2021 in response to an Office Action mailed October 5, 2020 is acknowledged.
Claims 1-12 are pending. Claim(s) 1, 5-12 is/are currently amended. 
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-12 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on February 5, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. Applicant argues Lopez fails to disclose claimed elements. Applicant argues that Lopez fails to perform unit detection at the level of the circulation zone. Applicant argues that the circulation zone of Lopez is the curved area between the evacuation zone (considered by applicant to be unloading area 8) and chute (17). Applicant argues the chute (18) cannot be considered a column because the products circulate from the bottom upward.  However, the claims recite "a vertical supply column". The chute (18) is vertical and caps would move . 
The sensor of Lopez detect the presence of caps in chute (17), specifically, the sensor monitors the level of caps in the chute [Para 99]. This would be an indication of the number of caps in the chute, but Lopez does not teach detecting the number of caps per batch. However, the bar (65) of Cadman would detect the number of units expelled in a batch as the bar would move based on the number of units.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 5, the claim recites "A device for providing units" and "expulsion device (13) for expelling". The claim further recites "the device comprising", however, the claim language does not make clear as to which device is being referred.
Claims 6-8, 11, 12 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US Pub 20130098812 A1) in view of Cadman (USPN 2745537).
Regarding Claim(s) 1, Lopez et al. teaches a method for managing a module (Figure 2) for sorting units (2, "cap") of the stopper or cap or preform type, wherein: said units are placed in loose form in a reservoir (5); said units are sorted in an oriented manner into at least one batch inserted into at least one housing (space between battens 7 on belt 6) by being lifted from said reservoir toward an outlet (start of chute 17) at a lifting speed; said batch of sorted units is expelled from said outlet of said housing toward an inlet (20) of at least one vertical supply column (18), said expelled units passing through a circulation zone (17) situated between said outlet and said inlet; the method comprising: detecting, in said circulation zone, the number of expelled units (by sensor 19). Lopez et al. fails to teach increasing or decreasing the lifting speed depending on said detected number of units. Cadman (USPN 2745537) teaches sorting units (W) from a reservoir (22) using a housing (channel 44) and teaches a circulation zone (25), the circulation zone having a sensor (bar 65) for detecting the number of units in the circulation zone. The sensor would detect the number of units per batch, as the movement of the bar would be dependent upon the number of units introduced into the circulation zone. Cadman further teaches [Col. 5:46-74] increasing or decreasing the lifting speed depending on the detected number of units in order to maintain a sufficient supply of units in the circulation zone. It would have been obvious before the effective filing date of the claimed invention to a person of 
Regarding Claim(s) 2, the sensor of Lopez et al. is located at an intermediate point along said circulation zone (as illustrated).
Regarding Claim(s) 5, Lopez et al. teaches a device for providing units (caps 2), which comprises a module (Figure 2) for sorting units of the stopper or cap or preform type, said sorting module being provided with a reservoir (5) that receives said units and with a conveyor (6) that is disposed upwardly and is driven at a lifting speed, said conveyor comprising at least one housing (space between battens 7) for receiving said units in the form of a batch by insertion, said sorting module also comprising an outlet (start of chute 17) and expulsion device (wiper bar 16) toward said outlet each batch of units inserted into each housing, said sorting module comprising a vertical supply column (18) provided with an inlet (20) and a circulation zone (17) for said units that is situated between said outlet and said inlet, the device comprising: a detection unit (19) for detecting the number of units in each batch, said detection means having at least one sensor (19) situated in said circulation zone. Lopez et al. fails to teach the detection unit detecting the number of units in each batch; and a controller for controlling the increase and the decrease in the lifting speed of said conveyor depending on the number of units detected. Cadman teaches a detection unit (65) for detecting the number of units in each batch and a controller (68) for controlling the increase and the decrease in the lifting speed (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a detection unit to detect the number of units in each 
Regarding Claim(s) 6, the sensor of Lopez et al. is located at an intermediate point along said circulation zone (as illustrated).
Claims 3, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Cadman as applied to claims 1 and 5 above, and further in view of Aidlin et al. (USPN 5394972).
Regarding Claim(s) 3 and 9, Lopez et al. teaches detecting said units individually by counting (the sensor would detect a unit as the unit passes; therefore, the units are detected individually), yet fails to teach expelling the batch pneumatically. Aidlin et al. (USPN 5394972) teaches expelling units pneumatically [Col. 2:51-57]. Expelling units pneumatically is a well-known technique for transferring units from a lifting conveyor to a supply column. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to expel the batch of units pneumatically as taught by Aidlin et al.
Regarding Claim(s) 7 and 11, the sensor of Lopez et al. is considered a "counting cell". Lopez et al. fails to teach a pneumatic ejector, which is taught by Aidlin et al. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a pneumatic ejector since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claims 4,8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Cadman as applied to claims 1 and 5 above, and further in view of Roth (US Pub 20170349382 A1).
Regarding Claim(s) 4 and 10, Lopez et al. detects units individually by counting (as described above), yet fails to teach expelling the units mechanically by pushing them. Roth teaches expelling units (2) mechanically by pushing them (by pusher 7) in order to limit energy consumption [Para 83]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to push the unit to limit energy consumption.
Regarding Claim(s) 8 and 12, Lopez et al. teaches a counting cell (19), yet fails to teach a mechanical ejector, which is taught by Roth (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a mechanical ejector since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651